DETAILED ACTION
	The Response filed 11 August 2022 has been entered.  Claims 1, 4-9, and 12-24 remain pending.  Claims 2-3 and 10-11 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive for the following reason in view of newly applied prior art references.
The applicant argues on pg. 9 of the Response that the claims are now in condition for allowance.  However, as discussed in further detail in the rejections below, modifications of Henschke (US 3,327,826) are seen as teaching the newly presented claims.  For example, Henschke (US 3,327,826) in view of Akkerman (US 5,295,907) and Henschke (US 3,327,826) in view of Simar et al. (US 5,356,112) are seen as teaching the newly presented limitations of independent claims 1 and 20.
Drawings
The drawings were received on 11 August 2022.  These drawings are accepted.
Specification
The amendment to the specification filed 11 August 2022 has been accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 17, and 23-24 are rejected (wherein claims 7-9 inherit their rejections due to their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitation of “the drive coupling assembly is connected to the base of the motor by means of the gearbox” appears to conflict with the recitation in claim 1 of “a drive coupling assembly directly connected to the base of the motor housing.”  In other words, it is unclear how the drive coupling assembly can be directly connected to the base and also connected to the base by means of the gearbox.
Claim 17 recites the limitation "the bearing in the upper portion of the housing" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to one of the bearings introduced in claim 16 being positioned in an upper portion of the motor housing, and most likely the bearing provided in the cover of the motor housing.
The term “substantially” in claims 23-24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear how much variance from a straight plane/surface is encompassed by “substantially straight”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Henschke (US 3,327,826) in view of Akkerman (US 5,295,907).
Regarding claim 1, Henschke discloses in Fig. 1 an actuator comprising: 
a motor assembly (comprising motor 11), comprising: 
a motor housing, comprising: 
a cover 17, and 
a base (comprising cylindrical member 16, the bottom portion thereof, and/or housing portions 18, 36); 
an electric motor 11, within the motor housing, comprising: 
an external stator 12, and 
an internal rotor 13; and 
a hollow output shaft 22 that is connected coaxially with the internal rotor 13 such that rotation of the internal rotor 13 causes a corresponding rotation of the hollow output shaft 22; 
a drive coupling assembly (comprising ball nut 24 and housing 48) directly connected to the base of the motor housing (because the drive coupling housing 48 is directly connected to the motor housing via screws 49, as disclosed in col. 3, lines 30-31), the drive coupling assembly, comprising a drive coupling housing (comprising housing 48 and/or the housing 18 if it isn’t considered part of the motor housing’s base) containing a drive coupling 24, wherein the drive coupling 24 engages the hollow output shaft 22 such that rotation of the hollow output shaft 22 causes a Page 5 of 7corresponding rotation of the drive coupling 24 (because the drive coupling 24 is rigidly attached to the shaft 22 by being threaded to collar 29, screw 30 fastening the collar 29 to member 31, and member 31 being threaded to the shaft 22, as disclosed in col. 2, lines 65-72); and 
an actuator shaft 26 that engages the drive coupling 24 such that rotation of the drive coupling 24, by the hollow output shaft 22, causes the actuator shaft 26 to move;
wherein the electric motor 11 is located on one side of the base inside the motor housing; 
wherein the connection between the drive coupling assembly and the motor housing is releasable (via screws 49, col. 3, lines 30-31) so that the motor housing can be removed from and reattached to the drive coupling assembly; and 
wherein the actuator shaft 26 extends through the hollow output shaft 22 and the internal rotor 13, wherein rotation of the drive coupling 24 causes the actuator shaft 26 to move axially.
Henschke lacks teaching that the drive coupling assembly is located on the other side of base (opposite from the side with the motor) external to the motor housing.
Akkerman teaches in Fig. 1 a drive coupling assembly comprising a drive coupling comprising the ball nut 20 (like the ball nut 24 in Henschke) screwed directly to a hollow output shaft 22 extending out from below a motor housing (comprising the portion of the housing 16 containing the input gears including gear 66) and a drive coupling housing comprising the portion of the housing 16 containing the ball nut 20 below the motor housing, and the drive coupling assembly is located on the other side of a base of a motor housing (comprising the input gears, including gear 66) and external to the motor housing.  In other words, the drive coupling 20 and the housing for the drive coupling 20 is located below the base of the motor housing, and a hollow output shaft 22 passes through the base of the motor housing to transmit rotation from the motor to the drive coupling/ball nut 20.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the drive coupling/ball nut disclosed by Henschke to be connected directly onto an end of the hollow output shaft extending out from the bottom of the base of the motor housing as Akkerman teaches, instead of clamping the ball nut in a cavity of the ball nut as Henschke discloses (col. 2, lines 65-69), because the configuration taught by Akkerman is simpler due to less parts being needed compared to the configuration taught by Henschke.   
Regarding claim 4, Henschke discloses in Fig. 1 that the hollow output shaft 22 directly engages the drive coupling 24 (via the drive coupling 24 being clamped in a cavity of the hollow output shaft 22, as disclosed in col. 2, lines 65-69).  Alternatively, Akkerman similarly teaches in Fig. 1 that the hollow output shaft 22 directly engages the drive coupling 20 via threaded engagement of the two structures 22, 20 in a configuration in which the drive coupling 22 is located in the drive coupling house below the base of the motor housing.
Regarding claim 20, Henschke discloses in Fig. 1 an actuator, as discussed in the rejection of claim 1 above, wherein a valve 44, 43, 42 is connected to the actuator.  As discussed in the rejection of claim 1 above: Henschke lacks teaching that the drive coupling assembly is located on the other side of base (opposite from the side with the motor) external to the motor housing.  Akkerman teaches in Fig. 1 locating a drive coupling assembly on a side of a base of a motor housing opposite from the inputs to the hollow output shaft and external to the motor housing.  As discussed in the rejection of claim 1 above: it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the drive coupling/ball nut disclosed by Henschke to be connected directly onto an end of the hollow output shaft extending out from the bottom of the base of the motor housing as Akkerman teaches, instead of clamping the ball nut in a cavity of the ball nut as Henschke discloses (col. 2, lines 65-69), because the configuration taught by Akkerman is simpler due to less parts being needed compared to the configuration taught by Henschke.  
Regarding claim 21, Henschke discloses in Fig. 1 that the actuator shaft 26 is directly connected to the valve 44, 43, 42.
Claims 1, 5-9, 13, and 20-21 (alternatively: 1 and 20-21; as understood: 6-9) are rejected under 35 U.S.C. 103 as being unpatentable over Henschke (US 3,327,826) in view of Simar et al. (US 5,356,112).
Regarding claims 1 and 5-6, Henschke discloses in Fig. 1 an actuator, as discussed in the previous rejection of claim 1 above in view of Henschke and Akkerman, but lacks teaching that the drive coupling assembly is located on the other side of base (opposite from the side with the motor) external to the motor housing, wherein the hollow output shaft engages the drive coupling through an arrangement of gears, wherein the arrangement of gears comprises a gearbox, and the drive coupling assembly is connected to the base of the motor housing by means of the gearbox.
Simar teaches in Figs. 1 and 4 an actuator comprising a drive coupling assembly (comprising the output gear 36 in Fig. 4 and/or the shaft directly connected to output gear 36 to transmit rotation of output gear 36 to the valve stem/actuator shaft of valve 10) directly connected to a base of a motor housing 123 via a gearbox 39 (like the embodiment of the applicant’s device with a gearbox 350, as shown in Fig. 9 of the applicant’s drawings), the drive coupling assembly is located on the other side of a base of a motor housing 123 (opposite from the side with the motor 122, 124) and external to the motor housing 123, wherein the hollow output shaft 121 engages the drive coupling through an arrangement 39 of gears, wherein the arrangement 39 of gears comprises a gearbox 39, and the drive coupling assembly is connected to the base of the motor housing 123 by means of the gearbox 39 (col. 4, lines 62-65).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Henschke to connect the drive coupling assembly to the motor housing via a gearbox to be able to increase the torque output of the actuator, as Simar teaches (col. 4, lines 47-52).  For example, the increased torque could be useful to overcome resistance caused by the valve being stuck.
Regarding claim 7, Simar teaches in Fig. 4 that the gearbox 39 contains a planetary gear arrangement including a sun gear 35 and planet gears 350, 360 mounted on a rotary gear carrier, wherein the sun gear 35 is hollow and coaxial with the hollow output shaft 121 and the actuator shaft (on valve plug 10), and rotation of the hollow output shaft 121 is transmitted to the actuator shaft (comprising the shaft connected to the output gear 36 to transmit rotation to the valve plug) by rotation of the rotary gear carrier 36.  
Regarding claim 8, Simar teaches in Fig. 4 that the planetary gear arrangement 39 is a multi-stage planetary gear arrangement.  
Regarding claim 9, Henschke discloses in Fig. 1 that the drive coupling 24 comprises an anti-back drive coupling (comprising the threaded engagement with the actuator shaft 26, which so the drive coupling 24 can maintain the position of the actuator shaft 26 whilst the motor is removed, like the applicant’s anti-back drive coupling disclosed in paragraph 67).
Regarding claim 13, Henschke discloses in Fig. 1 that the cover 17, 16 of the motor housing extends from the base 18 of the motor housing around the stator 12 and rotor 13.  
Regarding claim 20, Henschke discloses in Fig. 1 an actuator, as discussed in the rejections of claim 1 above, wherein a valve 44, 43, 42 is connected to the actuator.  As discussed in the rejections of claim 1 above: Henschke lacks teaching that the drive coupling assembly is located on the other side of base (opposite from the side with the motor) external to the motor housing.  Simar teaches in Figs. 1 and 4 connecting a drive coupling assembly to the base of a motor housing by means of a gearbox 49 such that the drive coupling assembly is located on a side of a base of a motor housing opposite from the motor in the motor housing and external to the motor housing.  As discussed in the rejection of claim 1 in view of Henschke and Simar: it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by Henschke to connect the drive coupling assembly to the motor housing via a gearbox to be able to increase the torque output of the actuator, as Simar teaches (col. 4, lines 47-52).  For example, the increased torque could be useful to overcome resistance caused by the valve being stuck.
Regarding claim 21, Henschke discloses in Fig. 1 that the actuator shaft 26 is directly connected to the valve 44, 43, 42.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Henschke in view of Akkerman, as applied to claim 13 above, and further in view of Eriksen (WO 2017/138816).
Regarding claim 14, Henschke discloses a cover and internal rotor as previously discussed, but together with Akkerman lacks teaching that the cover of the motor housing defines an internal tube and the internal rotor is mounted on bearings on the tube.  
Eriksen discloses in Figs. 1-4 that the cover of the motor housing 4 defines an internal tube (with sleeve 30) and the internal rotor 28 is mounted on bearings (comprising any of the unlabeled bearings on the sleeve 30 shown in Figs. 2 and 4) on the tube.  The sleeve 30 provides space between the motor and the hollow output shaft 32 for a brake 36 (pg. 4, lines 11-17) and a manual input spindle 10 to selectively actuate the hollow output shaft 32 (pg. 4, lines 22-26).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover in the combination of Henschke and Akkerman to define an internal tube on which the internal rotor is mounted via bearings on the tube as a part of a configuration that includes a brake and/or a manual input spindle, as Eriksen teaches (pg. 4, lines 11-26), wherein the brake prevents unintended rotation of the hollow output shaft and the manual and the manual input spindle allows for operation if the motor fails.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henschke in view of Akkerman, as applied to claim 1 above, and further in view of Karlby et al. (US 2,992,807).
Regarding claim 15, Henschke discloses in Fig. 1 that the cover 17 and base (comprising base portion 18) of the motor housing are secured in a spaced arrangement by the cylindrical section of the motor housing extending between peripheral regions of the cover 17 and base of the motor housing.  
Henschke in view of Akkerman lacks locking members extending between peripheral regions of the cover and base of the motor housing to provide the spaced arrangement in which the cover and base are secured. 
Karlby teaches in Fig. 1 the cover 78 and the base 74 of the motor housing 76 are secured in a spaced arrangement by locating members 82, 80 extending between peripheral regions of the cover 78 and base 74 of the motor housing 76.
Therefore, it would have been obvious to one have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing in the combination of Henschke and Akkerman to include a plurality of bolts/locating members extending between peripheral regions of the cover and base of the motor housing, as Karlby teaches, because the long bolts extending through the motor housing provides more rigidity and durability to the motor housing.
Regarding claim 16, Henschke discloses in Fig. 1 that bearings 20, 34 are provided in the cover 17 and base 18 of the motor housing to mount the internal rotor 13 for rotation (because the hollow output shaft 21 is directly mounted onto the bearings 20, 34 and the internal rotor 13 is mounted onto the hollow output shaft 20).  
Regarding claim 18, Henschke discloses in Fig. 1 that the hollow output shaft 22 is mounted within the internal rotor 13 and extends through the internal rotor 13.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henschke in view of Akkerman, as applied to claim 1 above, and further in view of Livernash et al. (US 5,848,610).
Regarding claim 19, Henschke discloses a cover of a motor housing, as previously discussed, but together with Akkerman lacks teaching that the cover of the motor housing has open regions, the motor housing further comprising a removable lid that can be secured to the external surface of the cover of the motor housing to close the open regions.  
Livernash teaches in Figs. 1-5 a cover 78 of a motor housing, wherein the cover 78 has open regions, the motor housing further comprising a removable lid 168 that can be secured to the external surface of the cover 78 of the motor housing to close the open regions.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor housing in the combination of the Henschke and Akkerman to include a removable lid that selectively is attached to the rest of the motor housing to close open regions of the cover, as Livernash teaches, because the cover provides a cage-like housing with which the motor can be provided safely pre-mounted with the motor housing before complete assembly, while the open regions saves material and the additional lid member provides additional rigidity and durability.
Claims 22-24 (as understood: 23-24) are rejected under 35 U.S.C. 103 as being unpatentable over Henschke in view of Akkerman, as applied to claim 1 above, and further in view of Wygnanski (US 2009/0206290).
Regarding claim 22, Henschke discloses a stator, as previously discussed, but is silent with regard to the detail of the stator, including whether the external stator comprises a stator body having a series of inwardly projecting teeth, a winding being provided around each tooth.  
Wygnanski teaches in Fig. 4 an external stator comprising a stator body 110 having a series of inwardly projecting teeth 186-200 and a winding A-H is provided around each tooth 186-200 (paragraph 106).  The arrangement of teeth 186-200 and windings A-H on the stator 110 provide magnetic poles to control movement of the rotor 116 (paragraphs 106-107).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stator in the combination of Henschke and Akkerman to include inwardly projecting teeth with windings thereon to provide the magnetic that control movement of the rotor, as Wygnanski teaches (paragraph 106-107), because Henschke is silent with regard to such detail of the stator to direct movement of the rotor.  Furthermore, Wygnanski teaches in paragraphs 106-107 that the teeth and windings securely locks the rotor to its intended position directed by the magnetic poles created by the teeth and windings.
Regarding claim 23, Wygnanski teaches in Fig. 4 that the sides of the stator teeth 186-200 are substantially straight along the whole length of the tooth 186-200.  
Regarding claim 24, Henschke discloses in Fig. 1 an electric motor 11 for use in an actuator as claimed in claim 1, having an external stator 12 and an internal rotor 13, wherein the external stator 12 comprises a stator body 12.   
Henschke is silent with regard to the detail of the stator, including whether the external stator comprises a stator body having a series of inwardly projecting teeth, a winding being provided around each tooth, and wherein the sides of the stator teeth are substantially straight along the whole length of the tooth.  
Wygnanski teaches in Fig. 4 an external stator comprising a stator body 110 having a series of inwardly projecting teeth 186-200 and a winding A-H is provided around each tooth 186-200 (paragraph 106), and wherein the sides of the stator teeth 186-200 are substantially straight along the whole length of the tooth 186-200.  The arrangement of teeth 186-200 and windings A-H on the stator 110 provide magnetic poles to control movement of the rotor 116 (paragraphs 106-107).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stator in the combination of Henschke and Akkerman to include inwardly projecting teeth with windings thereon to provide the magnetic that control movement of the rotor, as Wygnanski teaches (paragraph 106-107), because Henschke is silent with regard to such detail of the stator to direct movement of the rotor.  Furthermore, Wygnanski teaches in paragraphs 106-107 that the teeth and windings securely locks the rotor to its intended position directed by the magnetic poles created by the teeth and windings.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
regarding claim 12, the rotation of the internal rotor is transmitted to the drive coupling via engagement of an at least one axially extending lug and an at least one corresponding cut-out formed in respective parts of the hollow output shaft and drive coupling; and
regarding claim 17, the hollow output shaft has an external flange at its upper region, and the hollow output shaft is mounted within the internal rotor by means of the flange, and an upper surface of the flange engages the bearing in the upper portion of the housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753